DETAILED ACTION
	Claims 1-5, 8-13, and 22-31 are pending. Claims 9-12 and 29-31 have been amended, claims 6, 7, and 14-21 were previously canceled, and claims 1-5 and 13 remain withdrawn due to an earlier restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 12, and 27 are objected to because of the following informalities:  Claims 8, 12, and 27 recite “is characterized as having” but should instead recite “has”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 12, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (U.S. 5,498,365) in view of Fontecchio et al. (U.S. 2014/0080040).
Nolan et al. teaches an electrooptical system (product) which between 2 electrode layers contains a PDLC film comprising a liquid crystal mixture forming microdroplets in an optically isotropic, transparent polymer matrix, in which one of the refractive indices of the liquid crystal mixture is matched to the refractive index of the polymer matrix, and which in one of the two switching states has reduced transmission compared with the other state independent of the polarization of the incident light, characterized in that the precursor of the PDLC film comprises a) 50-90 wt. % of a liquid crystal mixture containing at least one compound of formula I and b) 15-49.5 wt. % of the precursor of the polymer matrix [abstract] (claims 8, 28, 30, and 31) which comprises a component A containing between 40-95 wt. % of one or more monofunctional monomers of the ene-type, a component B containing between 1-13 wt. % of one or more at least difunctional monomers of the ene-type, a component C containing between 1-30 wt. % of one or more mono-, di- or multifunctional oligomers of the ene-type [col 12 lines 30-39] wherein Component B contains one or more di- or higher functional monomers of the ene type. Examples for preferred monomers are pentaerythritol triacrylates [col 13 lines 6-14] and the specific examples, of oligomers given are to illustrate the invention without limiting it [col 13 lines 37-38] (claims 8 and 22-25). While Nolan et al. teaches a multifunctional oligomer which encompasses trifunctional, Nolan et al. does not explicitly teach a trifunctional oligomer. 
However, Fontecchio et al. teaches holographic polymer dispersed liquid crystals comprising a prepolymer recipe made of tri- or hexa-functional acrylate oligomers Ebecryl 4866 and Ebecryl 8301 (respectively) [0146]. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use other known multifunctional oligomers such as trifunctional acrylate oligomer Ebecryl 4866 as taught by Fontecchio in the polymer precursor of Nolan et al. through routine experimentation of substitution and arrive at the instant claims. The electrooptical liquid crystal system of Nolan and Fontecchio is the same as instantly claimed. Therefore, it is expected to have an average diameter of the LC domains in a range of 500 nm to 2 microns, absent any evidence to the contrary (claim 29).
Nolan et al. also teaches it has been found that PDLC systems with a Swiss cheese morphology, a high on-state clarity and low operating voltages can be obtained if the precursor of the PDLC system comprises the above components [col 4 lines 18-21] (claims 8 and 27). 
Claim 8 recites “characterized as having a substantially constant optical transparency”, claim 12 recites “optical transparency remains substantially constant”, claim 26 recites “such that an orientation of the LC domains is unrestricted”, and claim 27 recites “characterized as having an opaque display” which all refer to the function of the PDLC display formulation. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2114). The manner in which Applicant’s PDLC display formulation is intended to be used, i.e. in a transparent on state, holds patentable weight only in a method claim. Since the instant claims are directed to a product, the PDLC film of Nolan in view of Fontecchio is that same as Applicant’s PDLC display formulation. Claim 8 also recites “during application of a low power direct current electromagnetic field” and “for a predefined duration of time”, claim 10 recites “the low power direct current electromagnetic field is”, claim 12 recites “during application of the low power direct current electromagnetic field”, and claim 31 recites “upon application of the low power direct current electromagnetic field to” which all are considered product-by-process language. "[E]vent though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The instant claims are directed to a product, not a method, therefore the steps of applying a low power direct current and/or for how long cannot occur and are not positive recitations in the claims. Thus, the electrooptical liquid crystal system of Nolan in view of Fontecchio is considered to be the same as Applicant’s product.
Claims 26 and 31 recite “configured to” which the Examiner is interpreting as “capable of” language. Thus, the PDLC film of Nolan in view of Fontecchio is the same as Applicant’s PDLC display formulation, therefore it is expected that the LC domains are configured to coalesce within the polymer matrix such that its orientation is unrestricted, and wherein there is no orientation restriction of the LC molecules from the polymer matrix, absent any evidence to the contrary (claims 26 and 30).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (U.S. 5,498,365) in view of Fontecchio et al. (U.S. 2014/0080040) as applied to claim 8 above, and further in view of Miao et al. (CN108803119). Translation attached.
With regard to claims 9 and 11, Nolan in view of Fontecchio teach the electrooptical system according to the invention are characterized by advantageous properties. They exhibit a low off-state and a high on-state transmission, a high solubility of the liquid crystal mixture in the precursor of the matrix and low to very low operating voltages. Systems with an SFM-type compound based liquid crystal mixture additionally exhibit a high HR and a very low temperature dependence of HR and are therefore well suited for active matrix addressing [col 14 lines 55-63]. Nolan in view of Fontecchio do not teach a power circuit configured to cause formation of direct current electromagnetic field.
However, Miao et al. teaches direct-current low-voltage drive electric control light dimming film comprises an upper transparent conductive layer, an upper transparent insulation obstruction layer, a polymer dispersion liquid crystal, a lower insulation obstruction layer and a lower transparent conductive layer from top to bottom [abstract]. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use direct current to operate the electrooptical liquid crystal system of Nolan in view of Fontecchio because it is known to use such an electric field for polymer dispersed technologies as taught by Miao et al. and arrive at the instant claims.
Claims 9 and 11 recite “configured to” which the Examiner is interpreting as “capable of” language. Furthermore, the claims are directed to a product, not a method. Therefore, since the electrooptical liquid crystal system of Nolan in view of Fontecchio and Miao is the same as the instantly claimed product, it is expected to be configured to cause formation of the direct current electromagnetic field of at least 2.5 μW of the thickness of the PDLC display formulation as well as configured to cause formation of the direct current voltage in a range of greater than 2.5 volts of the thickness to less than 30 volts of the thickness of the PDLC display formulation, absent any evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. Applicant argues, regarding the intended use interpretation for claim 8, the required characterization imposes limits on the formulation. The claimed terminology “having a substantially optical transparency” is indicative of distinct structural characteristics in the claimed formulation.
The Examiner respectfully disagrees. Claim 8 does not require a power circuit which is necessary for the optical transparency to occur. However, even if claim 8 required said power circuit, the claimed language is still written for what the product does instead of what it is and therefore holds no patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114. Specifically, the claimed language is written for how the product is intended to operate and not what type of product it is. In other words, the claim is not positively reciting what is commonly referred to in the liquid crystal art as a “normal-mode” product (compared to that of a “reverse-mode” product) which the Examiner believes to be Applicants’ intent based on specification, more specifically based on claim 27. Therefore, the functional language interpretation is maintained.
Applicant argues, regarding the product-by-process interpretation of claim 8, the recited limitation refers to unique structural characteristics, i.e. physical characteristics, possessed by virtue of the specific application of a low power direct current electromagnetic field. Applicant’s specification supports the inherent nature of the structural characteristics. Thus, the Examiner’s interpretation is improper. However, even if claim 8 somehow deemed to contain product-by-process limitations, these recitations are nonetheless to be given patentable weight because the terminology is indicative of distinct structural characteristics in the claimed product.
The Examiner respectfully disagrees. Claim 8 is directed to a product comprising a PDLC formulation and a pair of electrodes. There is no positive recitation of a power circuit in claim 8. Therefore, the process of applying a low power direct current electromagnetic field cannot take place and thus holds no patentable weight. Both the intended use and product-by-process language recited in claim 8 are based on the product having a power circuit. However, claim 8 does not require a power circuit. Therefore, the product-by-process interpretation is maintained.
Applicant argues, regarding the 103 rejection over Nolan in view of Fontecchio, no art of record, singly or in combination, teaches or suggests the claimed features. Nolan is silent regarding “application of a low power direct current electromagnetic field” but instead discloses application of an alternating current (changing voltage). The rejection applies Fontecchio which also does not recite the claimed limitation.
The Examiner agrees that Nolan, or Fontecchio, do not recite application of a low power direct current electromagnetic field. However, neither does claim 8. As noted above, claim 8 recites both functional and product-by-process limitations that hold no patentable weight. Thus, the electrooptical system of Nolan in view of Fontecchio comprising 2 electrode layers and a PDLC film comprising a polymer matrix having a monofunctional monomer, a trifunctional oligomer, and a trifunctional monomer reads on instant claim 8.
Applicant also argues the rejection of claim 8 also fails to establish a reasonable expectation of success. It is generally well understood that application of a DC electromagnetic field for an extended period of time damages conventional PDLC layers, see [0004-0005] of specification. A skilled artisan reading Nolan and Fontecchio would not have a reasonable expectation that the application “a low power direct current electromagnetic field…for a predefined period of time” would produce a successful result, an, further, would not result in “a substantially constant optical transparency” as required.
As noted above, claim 8 does not require a power circuit to perform the low power direct current electromagnetic field. Thus, neither Nolan nor Fontecchio are required to teach it. The previous and current rejection of claim 8 (and claims 10, 12, and 22-31) over Nolan in view of Fontecchio is based on the selection of material (i.e. commercially available trifunctional oligomers) suitable for electrooptical displays having PDLC films through routine experimentation. Specifically, Nolan teaches a PDLC having a component A containing one or more monofunctional monomers of the ene-type, a component B containing one or more at least difunctional monomers of the ene-type, and a component C containing one or more mono-, di- or multifunctional oligomers of the ene-type [col 12 lines 30-39] and Fontecchio teaches known trifunctional oligomers [0146]. Therefore, one of ordinary skill would have a reasonable expectation of success for combining the teachings of Nolan and Fontecchio and arrive at the instant claims.
Applicant argues, regarding the product-by-process interpretation of claim 12, the recited limitation refers to unique structural characteristics, i.e. physical characteristics, possessed by virtue of the specific application of a low power direct current electromagnetic field. Applicant’s specification supports the inherent nature of the structural characteristics. Thus, the Examiner’s interpretation is improper. However, even if claim 8 somehow deemed to contain product-by-process limitations, these recitations are nonetheless to be given patentable weight because the terminology is indicative of distinct structural characteristics in the claimed product.
The Examiner respectfully disagrees. Claim 12, which is dependent from claim 8 is directed to a product comprising a PDLC formulation and a pair of electrodes. There is no positive recitation of a power circuit in claim 12 (or claim 8). Therefore, the process of applying a low power direct current electromagnetic field for any duration of time cannot take place and thus holds no patentable weight. The Examiner suggests amending the claims to recite a method.
Applicant argues, regarding claim 25, the rejection fails to identify that Nolan (and/or Fontecchio) disclose the required ratios. Merely identifying a component within the prior art disclosure believed to correspond to that limitation presents insufficient reasoning to support a conclusion that the prior art truly teaches or suggests the claim, as required by MPEP 2107.
The Examiner respectfully disagrees. The “ratio” of claim 25 is merely the combined weight% of each component as recited in claims 22-24 and not an actual ratio. Nolan teaches component A containing between 40-95 wt. % of one or more monofunctional monomers of the ene-type, a component B containing between 1-13 wt. % of one or more at least difunctional monomers of the ene-type, a component C containing between 1-30 wt. % of one or more mono-, di- or multifunctional oligomers of the ene-type [col 12 lines 30-39] in which each corresponding component overlap the claimed “ratio”. Specifically, 40-95 wt% overlaps 80 to 90 of the monofunctional monomer, 1-30 wt% overlaps 10 to 20 of the trifunctional oligomer, and 1-13 wt% overlaps 1 to 2 of the trifunctional monomer. Thus, Nolan (in view of Fontecchio) meet the claimed limitations.
Applicant argues, regarding the intended use interpretation of claim 26, the orientation of the LC domains imposes a physical structural limitation of being “unrestricted”. Thus, the Examiner’s failure to consider the structural and/or compositional implications of this limitation renders the rejection improper.
The Examiner respectfully disagrees. The limitation of “unrestricted” orientation of the LC domains is based on the application of an electric field. Since the claims are directed to a product, not a method, and there is no power circuit to perform said function, the limitation holds no patentable weight. The orientation is also associated with the specific polymer matrix. Since Nolan in view of Fontecchio teach the claimed polymer matrix, it is expected to have unrestricted orientation of the LC domains.
Applicant argues, regarding the intended use interpretation of claim 27, the required configuration imposes limits of the formulation recited in claim 27 and base claim 8.
The Examiner respectfully disagrees. As noted above for claim 8, the language of claim 27 is written for how the product is intended to operate and not what type of product it is. In other words, the claim is not positively reciting what is commonly referred to in the liquid crystal art as a “normal-mode” product (compared to that of a “reverse-mode” product).
Applicant argues, regarding the product-by-process interpretation of claim 31, claim 31 has been amended in a manner that refers to the unique structural characteristics of the product, i.e. physical characteristics, possessed by virtue of the specific application of a low power direct current electromagnetic field.
The Examiner respectfully disagrees. Claim 31, which is dependent from claim 8 is directed to a product comprising a PDLC formulation and a pair of electrodes. There is no positive recitation of a power circuit in claim 31 (or claim 8). Therefore, the process of applying a low power direct current electromagnetic field cannot take place and thus holds no patentable weight.
Applicant argues, regarding claims 9 and 11, the rejection fails to satisfy the second element of prima facie obviousness because the record does not reflect an explicit analysis persuasively demonstrating why a skilled artisan would be reasonably motivations to attempt the proposed combination and/or modification of the art of record. Specifically, the formulation of Nolan’s LC-polymer matrix is for a system using alternating current (AC) and would not work efficiently with Miao’s DC power. It is generally understood that convention PDLC layers, such as described in Nolan and Fontecchio, exhibit damages from application of a DC electromagnetic field for an extended period. Thus, absent a statement in Nolan and Fontecchio addressing this significant drawback, a skilled artisan would not be motivated to modify the applied voltage to generate Miao’s DC electromagnetic field.
The Examiner respectfully disagrees. A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. MPEP 2145. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the teachings come from the knowledge available to one of ordinary skill in the art that known PDLC films can be addressed using DC electric field as taught by Miao. Further, Miao seeks to overcome the known deficiencies of using AC for PDLC films [page 2]. Thus, one of ordinary skill in the art would have had the knowledge before the effective filing date of the claimed invention to combine the teachings of Nolan and Fontecchio with that of Miao through routine experimentation in order to overcome the known drawbacks of using AC.
Applicant also argues in order to establish a prima facie case of obviousness where, as here, the advance in the art lies in the discovery of the problem or source of the problem, the Office must provide evidence that a person of ordinary skill in the art would have expected a problem to exist. Absent any prior appreciation that a problem exists, no skilled artisan would have been reasonably motivated to attempt solving that problem in the first place. Applicant submits that the rejection of claims 9 and 11 rely on improper hindsight to allegedly provide the requisite motivation to combine the art of record.
The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Miao recognizes the drawbacks of using AC for PDLC films and proposes using DC to overcome said drawbacks [page 2]. Nolan in view of Fontecchio teach known PDLC films comprising the claimed polymer matrix having known benefits in which AC is applied. Thus, one of ordinary skill in the art having the knowledge of the benefits each prior art provides, would be motivated to combine said teachings and arrive at the instant claims with a reasonable expectation of success.
Applicant further argues the rejection proposes to modify Nolan and Fontecchio in a manner that would frustrate the principle of having a high holding ratio so as to defeat or change the operation of Nolan and Fontecchio entirely. Furthermore, Nolan discloses that the electrooptical system can be operated with considerable technological simplification without substrates, polarizers, orientation layers, etc. However, the rejection fails to mention including Miao’s upper transparent obstruction layer and lower obstruction layer. The application of Miao’s direct current would cause the formation of defects as described in Miao’s background technology. No skilled artisan would be motivated to attempt the proposed modification of the art of record, because even attempting to do so would change the principle of Nolan’s operation.
The Examiner respectfully disagrees. While it is acknowledged that Nolan desires to achieve a high HR, that is not the only beneficial property sought by the invention. Specifically, Nolan seeks to achieve a high on-state clarity and low operating voltages [col 4 line 5], albeit via AC, which are typically sought for PDLC switching films. Miao also teaches the desire to achieve low driving (operating) voltage. Further, while Nolan does teach the preference for fewer layers, Nolan also teaches the construction of the electrooptical system according to the present invention corresponds to the mode of construction customary for systems of this type. The term customary mode of construction is in this case broadly interpreted and includes adaptations and modifications [col 5 lines 36-40]. Therefore, additional layers such as Miao’s upper and lower insulation layers could be applied.
Applicant also argues the rejection also fails to establish a reasonable expectation of success. no skilled artisan would reasonably expect the proposed modification of Nolan in view of Fontecchio to successfully produce a result as claimed by Applicant, because the propose modification would change the principle of Nolan’s operation, specifically simplified electrooptical systems. Without Miao’s obstruction layers, Miao’s direct current will form defects in Fontecchio-modified Nolan PDLC layers. A skilled artisan reading the art of record would understand that the proffered modification would not produce a successful result.
The Examiner respectfully disagrees. As noted above, Nolan teaches the construction of the electrooptical system according to the present invention corresponds to the mode of construction customary for systems of this type. The term customary mode of construction is in this case broadly interpreted and includes adaptations and modifications [col 5 lines 36-40]. Therefore, additional layers such as Miao’s upper and lower insulation layers could be applied. Further, the insulation layers of Miao are not the same layers preferably excluded from Nolan’s system. Thus, one of ordinary skill in the art seeking to obtain an optimal electrooptical liquid crystal display system avoiding known drawbacks would combine the teachings of Miao with that of Nolan and Fontecchio and arrive at the instant claims with a reasonable expectation of success.
Due to the amendment of instant claim 30, the objection has been withdrawn.
Due to the amendments of instant claims 9, 11, and 12, the 112(b) rejections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP07239465 in view of Fontecchio is obvious over at least claim 8.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722